DETAILED ACTION
	This office action is in response to the election and amendment filed on September 1, 2021.  In accordance with this amendment, claims 1-4, 6-12, and 14-20 have been amended, claims 5 and 13 have been canceled, while new claim 21 has been added.

	Claims 1-4, 6-12, and 14-21 are pending (claims 14-20 are withdrawn from consideration as being related to a non-elected Group of method claims).  Note that claims 14-20 will be considered for rejoinder upon allowance of the device claims.  However, independent claim 14 must be amended concurrently with claim 1 and not be considered broader in scope than independent claim 1.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on February 7, 2020, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (nine (9) pages) were received on February 7, 2020.  These drawings are acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities: regarding claim 1, there is no clear claiming of the laser output from the nonlinear waveguide.  For example, the term “pulse output spectrum” is claimed in relation to the filter, but there is no claim feature to express how the nonlinear waveguide yields an output laser after the NL waveguide; note how claim 14 is recited).  Applicant should clarify claim 1 to include a recitation of this output.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berkey et al. U.S.P. No. 7,339,721 B1.
Berkey et al. U.S.P. No. 7,339,721 B1 teaches (ABS; Figs. 3, 5; column 6, line 50 through column 10, line 5; Claims) a system (Fig. 5) that is capable of generating tunable and ultrafast optical pulses (note frame of reference for “ultrafast” in a claim), comprising a laser source 110 (can be pulse source, and pump; column 6, line 66 through column 7, line 4), a nonlinear waveguide (fiber 10 with input and output at 112/116) of a third-order nonlinear susceptibility (3rd order or harmonic of the selects at least one portion of a pulse/pump output spectrum (operation, column 6, line 50 through column 8, line 29), which clearly, fully meets Applicant’s claimed structural limitations for sole pending examined independent claim 1.
	Regarding dependent claim 6, the waveguide 10 guides the laser beam over a selected distance at least once (Fig. 5).
	Regarding claim 7, the waveguide 10 is at least an optical fiber.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. U.S.P. No. 7,076,174 B2.
Watanabe et al. U.S.P. No. 7,076,174 B2 teaches (ABS; Figs. 2, 3, 6, 9; corresponding text; Claims) a system (Figs. 2, 3, 6, 9, etc.) that is capable of generating tunable and ultrafast optical pulses (note frame of reference for “ultrafast” in a claim), comprising a laser source (from input signal pulse 4, actual laser not shown in Figs.); a nonlinear waveguide (fiber 2) of a third-order nonlinear susceptibility (3rd order recited for the nonlinearity in Watanabe), and a filter unit 8, wherein a beam from said laser source is directed for propagation within said nonlinear waveguide (after 6 in Figs. 2-3, for example), and said filter unit selects at least one portion of a pulse/pump output spectrum (operation of BPF “selects” the output), which clearly, fully meets Applicant’s claimed structural limitations for sole pending examined independent claim 1.
	Regarding dependent claim 6, the waveguide 10 guides the laser beam over a selected distance at least once (Fig. 5).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 2-4, 8-12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Berkey et al. U.S.P. No. 7,339,721 B1 as applied to claim 1 above, and further in view of Abdolvand et al. U.S.P. No. 9,160,137 B1.
Regarding independent claim 1, Berkey et al. U.S.P. No. 7,339,721 B1 teaches (ABS; Figs. 3, 5; column 6, line 50 through column 10, line 5; Claims) a system (Fig. 5) that is capable of generating tunable and ultrafast optical pulses (note frame of reference for “ultrafast” in a claim), comprising a laser source 110 (can be pulse source, and pump; column 6, line 66 through column 7, line 4), a nonlinear waveguide (fiber 10 with input and output at 112/116) of a third-order nonlinear susceptibility (3rd order or harmonic of the nonlinearity in Berkey), and a filter unit 120, wherein a beam from said laser source is directed for propagation within said nonlinear waveguide (at input 112, Fig. 5), and said filter unit selects at least one portion of a pulse/pump output spectrum (operation, column 6, line 50 through column 8, line 29).
Regarding further dependent claims 2-4, 8-12, and 21, there is no express or exact teaching in Berkey for such further dependencies, with pulse properties (claim 2), 3rd order nonlinearity properties (claims 2 and 4), or an adjusting unit for matching mode 
Regarding claims 2-4 and 8, however, at the time of the effective filing of the current application, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use selectable features for the laser pulses, 3rd order nonlinearity, and an adjusting unit to match features of the laser to the waveguide,  because Applicant has not disclosed that using such further implemented features provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Berkey to perform equally well with selectable pulse energy and duration levels, as well as m2 / V2 of nonlinearity, but also to adjust the laser to the waveguide for improved coupling and creating of nonlinear 3rd order outputs, because these claim terms would have been easily recognized and integrated into the overall design and operation of Berkey’s Fig. 5 device.  Therefore, it would have been an obvious matter of design choice to modify Berkey to obtain the invention as specified in claims 2-4 and 8.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, claims 2-4 and 8 are found obvious over Berkey, standing alone.
Regarding the use of hollow core fiber, gas filled waveguides, CS2 filled waveguide, etc. the prior art of Abdolvand et al. U.S.P. No. 9,160,137 B1 teaches (ABS; Figs. 4, 5; corresponding text; Claims) using Kagome-PCF design choices for the “waveguide” of the system of creating such supercontinuum light pulses.  The use of Kagome-PCF, with gas integration and/or hollow core fibers, is known in the art as a type of nonlinear waveguide with specific controllable properties of the pulse output, and reasonable level of skill in the art of tunable pulse generation using nonlinearity.
Since Berkey and Abdolvand are both from the same field of endeavor, the purpose disclosed by Abdolvand would have been recognized in the pertinent art of Berkey.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Abdolvand, to use different types of waveguides, such as Kagome-PCF and other hollow or filled (gas or otherwise) optical waveguides, as the nonlinear optical waveguide element, in the device of Berkey to improve optical coupling efficiency and effectiveness of the nonlinearity and creating of a third order output.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, dependent claims 9-12 and 21 are found obvious over Berkey and further in view of Abdolvand.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references C-F:

-Reference C to Watanabe ‘647 is pertinent to similar features of the broad independent claim 1 that required a pulsed laser, 3rd order nonlinear waveguide, and filter to “select” an output thereof.
-Reference D to Kuo ‘847 is pertinent to a chi-3 nonlinear optical waveguide that employs filters at least in one embodiment (Fig. 4).
-Reference E to Okuno ‘943 is pertinent to a pulse picker 314 that selects a pulse output from a nonlinear fiber (Fig. 37(b)).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             September 10, 2021